Exhibit 99.1 Contact: FOR IMMEDIATE RELEASE Julia Hallisey Investor Relations Tel: +1-203-504-1063 Aircastle Increases Quarterly Dividend to $0.65 per Common Share Stamford, CT.September 13, 2007 – Aircastle Limited (NYSE: AYR) announced today that its Board of Directors declared a third quarter cash dividendon its common shares of $0.65 per share.This dividend is payable on October 15, 2007 to holders of record of Aircastle’scommon shares on September 28, 2007.Aircastle announces dividends on a quarterly basis, separately from quarterly earnings announcements. About Aircastle Limited Aircastle Limited is a global company that acquires and leases high-utility commercial jet aircraft to airlines throughout the world.As of August 31, 2007, Aircastle had acquired and committed to acquire aviation assets having an aggregate purchase price equal to $3.2 billion and $2.4 billion, respectively, for a total of approximately $5.6 billion. For more information regarding Aircastle and to be added to our email distribution list, please visit http://www.aircastle.com.
